Citation Nr: 0732587	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  05-14 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
under 38 U.S.C.A. Chapter 35.      


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel

INTRODUCTION

The veteran had active service from August 1943 to March 
1945.  He died in August 2003.  The appellant is the 
veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board notes that the appellant's April 2005 substantive 
appeal and correspondence dated May 2005 included a request 
for a Board videoconference hearing.  The RO scheduled the 
appellant for a hearing in June 2007 and notified her of the 
date and location.  However, the appellant failed to appear 
at the scheduled time.  


REMAND

The appellant seeks entitlement to service connection for the 
cause of the veteran's death as well as entitlement to 
Dependents' Educational Assistance (DEA) under 38 U.S.C.A. 
Chapter 35.  The death certificate shows that the veteran 
died in August 2003 from cardiopulmonary arrest due to 
ischemic cardiomyopathy as a consequence of diabetes 
mellitus.  A fractured right hip was also listed as a 
significant condition contributing to death, but not 
resulting in the immediate cause of death.  At the time of 
his death, the veteran was service connected for conversion 
reaction manifested by hysterical paralysis of the right 
hand.

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  
Specifically, this duty to assist includes providing a 
medical examination or obtaining a medical opinion when 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d).  Such an examination or opinion is necessary to 
make a decision on a claim if all of the lay and medical 
evidence of record (1) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (2) indicates that the disability 
or symptoms may be associated with the claimant's active 
military, naval, or air service; but (3) does not contain 
sufficient medical evidence for VA to make a decision on the 
claim. Id.

In this case, the appellant submitted a December 2003 medical 
opinion from E. Gorin, M.D., the veteran's private physician 
for approximately nine years, in which he opines that "war 
injuries" suffered during the veteran's period of active 
service could have exacerbated his back and musculoskeletal 
problems which led to the fall that precipitated his right 
hip fracture.  Dr. Gorin further opined that the veteran 
suffered from mental depression which was a result of post-
traumatic stress disorder caused by service.  In March 2004, 
Dr. Gorin submitted a second letter in which he opined that 
the severe stress which the veteran suffered from his wartime 
experience exacerbated and triggered many of his medical 
conditions due to mental depression and anxiety neurosis.  
These letters do not indicate that Dr. Gorin reviewed the 
veteran's claims folder prior to forming his opinions, which 
appear to be based, in part, on historical information 
provided by the veteran or his spouse.  However, the Board 
finds that the opinions are sufficient to trigger VA's duty 
to secure a medical opinion pursuant to 38 U.S.C.A. § 
5103A(d).  On remand, after completing the development 
discussed below, the RO should seek an opinion as to the 
etiology of the cause of the veteran's death.
Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appellant 
and ask her to provide or authorize VA to 
obtain the veteran's private treatment 
records from E. Gorin, M.D., at 21110 
Biscayne Boulevard, Suite #206, Aventura, 
Florida  33180.  If the appellant provides 
a properly completed release, the RO 
should attempt to secure these records.

2.  The RO should then arrange for an 
appropriate specialist to review the 
claims folder, including any additional 
evidence obtained as requested above, to 
determine the impact, if any, of the 
service connected psychiatric disability 
on the events leading to the veteran's 
death.  The examiner should review the 
relevant evidence, with particular 
attention to the veteran's service medical 
records, all relevant VA and private 
medical records, and the December 2003 and 
March 2004 opinion letters from E. Gorin, 
M.D.  

Based on this record review, the examiner 
should state an opinion as to whether it 
is at least as likely as not that the 
service connected psychiatric disability 
either caused or contributed substantially 
and materially to cause the veteran's 
death.  For purposes of this opinion, the 
term "at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.  Any opinion provided should include a 
complete explanation, with references to 
medical principles, literature, etc.  If 
the examiner is unable to offer the 
requested opinion without resorting to 
speculation, the report should so state.  

3.  The RO should then readjudicate the 
issues on appeal.  If the disposition of 
any issue remains unfavorable, the RO 
should furnish the appellant and her 
representative a supplemental statement of 
the case and afford the applicable 
opportunity to respond.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

